      0:19-cv-00464-MGL          Date Filed 06/21/19      Entry Number 62         Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 FAST GROWING TREES, LLC,                         )
                                                  )     Civil Action No. 0:19-CV-00464-MGL
                Plaintiff,                        )
         vs.                                      )
                                                  )    REPLY IN SUPPORT OF SUMMARY
 TYTY PLANT NURSERY, LLC,                         )              JUDGMENT
                                                  )
                Defendant.                        )              (Hearing Requested)
                                                  )
                                                  )

       Defendant TyTy Plant Nursery, LLC, by and through its undersigned counsel,

respectfully submits this Reply in Support of its Motion for Summary Judgment. Contrary to

Plaintiff’s assertions in opposition, this motion is not premature. All of the facts to support this

motion have been established and no additional discovery will change the fact that Defendant is

entitled to summary judgment as a matter of law.

   I. DEFENDANT IS ENTITLED TO SUMMARY JUDGMENT ON PRIOR USE

           A. Defendant’s Denial of the Validity of the Mark has No Bearing on this
              Motion.

       To the extent Plaintiff takes issue with the fact that Defendant denies use as a mark,

Defendant craves reference to its Memorandum in Support, which provides that for purposes of

this motion only, Defendant will assume Plaintiff’s allegations to be true because even if Plaintiff

can establish a mark and Defendant’s use thereof—which it must do to state a claim for relief—

Plaintiff must also establish first use. As plead in the Complaint, Plaintiff’s assertion that

Defendant’s usage of “fast growing trees” in connection with the “advertisement and sale of

various plants” constitutes use as a mark will be assumed as true, and with this assumption,

Defendant’s clear first use of the phrase bars Plaintiff’s claims as a matter of law.



                                                  1
        0:19-cv-00464-MGL         Date Filed 06/21/19     Entry Number 62        Page 2 of 6




              B. Defendant’s Newly Alleged Narrowed Scope of What it Now Alleges as “Use
                 as a Mark” Cannot be Considered and Does Not Defeat Defendant’s First
                 Use.

          In response to our motion, Plaintiff now seeks to stray from its allegations of

infringement to avoid summary judgment. However, Plaintiff is bound to its pleadings. The

doctrine of judicial admissions recognizes that factual allegations made by litigants in their

pleadings are binding. As the United States Supreme Court has held:


                 Parties are judicially concluded and bound by the pleadings, unless
                 withdrawn, altered, or stricken by amendment or otherwise.

                 Allegations, statements, or admissions contained in a pleading are
                 conclusive as against pleader.

                 Party cannot subsequently take a position contradictory of, or
                 inconsistent with, his pleadings, and facts which are admitted by
                 pleadings are to be taken as true against pleader for purpose of the
                 action.

Elrod v. All, 243 S.C. 425, 427, 134 S.E.2d 410, 411 (1964). As the Fourth Circuit Court of

Appeals has held:

                 A plaintiff should not be allowed to contradict its express factual
                 assertion in an attempt to avoid summary judgment. A party's
                 assertion of fact in a pleading is a judicial admission by which it
                 normally is bound throughout the course of the proceeding.

Worsham v. Accounts Receivable Mgmt., 497 Fed. Appx. 274, 276 (4th Cir. 2012).

          Plaintiff purports to own the alleged trademark “Fast Growing Trees.”1 Plaintiff alleges

Defendant “prominently displayed FGT’s Mark ‘Fast Growing Trees’ (collectively with ‘Fast-

Growing-Trees,’ the ‘Infringing Marks’) in the top banner and in multiple other places on the

webpage.”2 (emphasis added). Plaintiff further alleges “Defendant is still using the Infringing


1
    See Doc. 1, Complaint filed by Plaintiff, ¶¶ 7-16.
2
    See Doc. 1, Complaint filed by Plaintiff, ¶ 20.



                                                      2
        0:19-cv-00464-MGL         Date Filed 06/21/19     Entry Number 62        Page 3 of 6




FAST GROWING TREES Mark and indeed has done very little to address FGT’s infringement

concerns” and “Defendant continues to use the Infringing FAST GROWING TREES Mark in

multiple places on Defendant’s website and in connection with Defendant’s advertisement and

sale of various plants.”3 (emphasis added). Therefore, in sum, Plaintiff asserts, alleges, and

admits any and all of Defendants use of “fast growing trees” in connection with the

“advertisement and sale of various plants” constitutes usage of the alleged mark “FAST

GROWING TREES.” Plaintiff cannot now abandon this definition of infringement now that it is

left with a serious problem: Defendant has been using the phrase “fast growing trees” in

connection with the “advertisement and sale of various plants” in commerce since at least

1989—15 years before Plaintiff even existed.4            Plaintiff is bound to its pleadings and

Defendant is entitled to summary judgment.

      II. GROUNDS FOR SUMMARY JUDGMENT BASED ON PLAINTIFF’S
          ADMISSIONS IN ITS OPPOSITION TO SUMMARY JUDGMENT

             A. Defendant is Entitled to Summary Judgment as to the Uses Plaintiff Now
                Admits are Not “Use as a Mark”

          Plaintiff alleges in its Complaint the following as “Defendant’s Infringement”:

      1. The use of “Fast Growing Trees” in a domain – www.tytyga.com/Fast-Growing-Trees-
         s/2171.htm5


3
    See Doc. 1, Complaint filed by Plaintiff, ¶¶ 23-24
4
  Though Plaintiff takes issue with the continuous use of “fast growing trees” by Defendant, even
a cursory review of the website history or catalogs produced and attached to our Motion for
Summary Judgment demonstrates that Defendant has always described trees that grow fast as
fast growing. We attached the motion website captures all the way back to 1999. This shows
that this page continued to display online since that time describing the trees as fast growing.
Moreover, there were catalogs from 1989, 1991, and 1992, which shows that year after year
Defendant has described trees that grow fast as “fast growing trees.” Thus, this argument is
without merit.
5
    See Doc. 1, Complaint filed by Plaintiff, ¶¶ 19.



                                                   3
        0:19-cv-00464-MGL         Date Filed 06/21/19      Entry Number 62       Page 4 of 6




      2. The use of “Fast Growing Trees” in a website banner. 6

      3. The use of “Fast Growing Trees” in multiple other places on the webpage attached to the
         Complaint – which includes only the terms “Fast Growing Flowering Trees,” “Fast
         Growing Shade Trees,” and “Fast Growing Shrubs.” 7

      4. The use of the alleged mark in multiple places on Defendant’s website and in connection
         with Defendant’s advertisement and sale of various plants.8

      5. The use of “Fastest Growing Trees” in a domain – www.tytyga.com/Fastest-Growing-
         Trees-s/2171.htm9

      6. The use of “Fastest Growing Trees” in a website banner. 10

Now, in response to summary judgment, Plaintiff admits that these uses are not infringing.

Plaintiff now alleges that the following uses are not use as trademarks:

       1. Use “in text in sentences to describe individual productions.”11

       2. Use of “fast-growing, tolerant tree,” “fast-growing small shade tree,” and “the fastest-
          growing trees.” 12

       3. Use of “fastest-growing tree we know,” “tall, fast-growing spire-like columns,” and “tall,
          fast growing shade tree forms a symmetrical pyramid.” 13

       4. Descriptive and generic use of the phrase or phrases similar to “Fast Growing Trees,”
          including variations such as “fastest growing trees.”



6
    See Doc. 1, Complaint filed by Plaintiff, ¶¶ 20.
7
    See Doc. 1, Complaint filed by Plaintiff, ¶¶ 20.
8
    See Doc. 1, Complaint filed by Plaintiff, ¶¶ 23-24.
9
  Plaintiff alleges that Defendant did not cease and assist use even though the webpage was
changed to www.tytyga.com/Fastest-Growing-Trees-s/2171.htm and banner was changed to
Fastest Growing Trees. See Doc. 1, Complaint filed by Plaintiff, ¶¶ 25-26.
10
     See footnote 5.
11
     Plaintiff’s Memorandum in Opposition, P. 4.
12
     Plaintiff’s Memorandum in Opposition, P. 5.
13
     Plaintiff’s Memorandum in Opposition, P. 9.



                                                   4
         0:19-cv-00464-MGL        Date Filed 06/21/19      Entry Number 62       Page 5 of 6




As such, Defendant is now entitled to summary judgment that the following do not infringe of

Plaintiff’s alleged mark:

      1. The use of “Fast Growing Trees” in multiple other places on the webpage attached to the
         Complaint – which includes only the terms “Fast Growing Flowering Trees,” “Fast
         Growing Shade Trees,” and “Fast Growing Shrubs.”

      2. The use of the alleged mark in multiple places on Defendant’s website and in connection
         with Defendant’s advertisement and sale of various plants.

      3. Use of the “Fastest Growing Trees,” as it is not the precise term “fast growing trees.”

          The sole issue that now appears to remain is use of the phrase in a domain name and as a

header that is capitalized.14 This matter is an issue of law and subject to summary judgment.

Defendant using “Fast Growing Trees” in a website link as a matter of law does not constitute

infringement. This link on the website is merely describing the products sold – trees that grow

fast.     Moreover, capitalization has no bearing on use as a trademark. Plaintiff’s own

supplemental registration states:




Thus, because captialization and use of a descriptive phrase in a website link do not change the

character of the phrases Plaintiff admitted does not consitute infringement, Defendant is entitled

to summary judgment.


                                           CONCLUSION

          For all the foregoing reasons, Plaintiff’s claims in its Complaint fail as a matter of fact

and law.      Defendant is entitled to Summary Judgment due to Plaintiff’s own admissions.

Moreover, because first use is an absolute bar to Plaintiff’s Complaint and its allegations therein,


14
     Plaintiff’s Memorandum in Opposition, P. 6.


                                                   5
      0:19-cv-00464-MGL         Date Filed 06/21/19      Entry Number 62         Page 6 of 6




this court must grant summary judgment on the issue of first use and dismiss the Complaint in its

entirety. Further, because first use is conclusively established by Defendant’s first usage of the

mark at least 15 years prior to Plaintiff, Plaintiff cannot own any registration for the mark and

this court is required to transfer ownership of the alleged mark to Defendant.


                                             Respectfully Submitted,

                                             McANGUS GOUDELOCK & COURIE, L.L.C.

                                             s/Monica B. Towle
                                             Brett H. Bayne, Bar No: 11857
                                             Monica Bracey Towle, Bar No: 12364
                                             Post Office Box 12519, Capitol Station
                                             Meridian, 1320 Main Street, 10th Floor (29201)
                                             Columbia, South Carolina 29211-2519
                                             (803) 779-2300

                                             ATTORNEYS FOR DEFENDANT, TYTY
                                             PLANT NURSERY, LLC

June 21, 2019




                                                6
